People v Jackson (2017 NY Slip Op 06189)





People v Jackson


2017 NY Slip Op 06189


Decided on August 16, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
LINDA CHRISTOPHER, JJ.


2016-11747
 (Ind. No. 1160/15)

[*1]The People of the State of New York, respondent, 
vDeborah Jackson, appellant.


Deborah Jackson, Westbury, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Laurie K. Gibbons and Hilda Mortensen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Bogle, J.), rendered October 11, 2016, convicting her of attempted assault in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of her right to appeal precludes review of her contention that the Supreme Court lacked the authority to correct a ministerial error that occurred during the plea proceedings (see People v Sanders, 25 NY3d 337, 341-342; People v Lopez, 6 NY3d 248, 257), as well as her challenge to the factual sufficiency of the plea allocution (see People v Lagarenne, 148 AD3d 826; People v Carle, 121 AD3d 1011). Her contentions that the error and its allegedly deficient correction affected the voluntariness of her plea and rendered her sentence illegal are not barred by her valid waiver of her right to appeal (see People v Lopez, 6 NY2d at 255). However, these contentions are without merit (see generally People v Wright, 56 NY2d 613, 614; People v Rubendall, 4 AD3d 13, 17).
RIVERA, J.P., LEVENTHAL, AUSTIN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court